t c no united_states tax_court fortunato j mendes petitioner v commissioner of internal revenue respondent docket no filed date p has been continuously incarcerated since date for p’s taxable_year r determined a tax_deficiency based upon amounts reported on information returns as having been paid to p during that year imposed the 10-percent additional tax under sec_72 i r c and determined that p was subject_to additions to tax under sec_6651 sec_6653 and sec_6654 i r c more than years after r issued the notice_of_deficiency p filed a return in which he reported the income from the information returns and listed deductions and dependency_exemptions which in total exceeded the reported income thereby resulting in a zero tax_liability for p now denies receipt of a portion of the income reported on his return and liability for the 10-percent additional tax under sec_72 i r c r denies that p is entitled to any of the claimed deductions and dependency_exemptions held r’s adjustments to income and disallowance of deductions and dependency_exemptions claimed by p are sustained held further r’s imposition of the 10-percent additional tax under sec_72 i r c is sustained held further r’s imposition of additions to tax under sec_6651 sec_6653 and sec_6654 i r c are sustained p’s return filed more than years after r’s issuance of the notice_of_deficiency is disregarded for purposes of computing the required_annual_payment under sec_6654 i r c fortunato j mendes pro_se wilton a baker for respondent halpern judge by notice_of_deficiency dated date the notice respondent determined a deficiency in and additions to petitioner’s federal_income_tax for calendar_year sometimes the audit year as follows additions to tax_deficiency sec_6651 sec_6653 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure the adjustments giving rise to the deficiency are respondent’s inclusion in income of amounts reported on information returns as having been paid to petitioner during sometimes the income items and his imposition of the 10-percent additional tax on early distributions from qualified_retirement_plans offset by his allowance of the standard_deduction and one personal_exemption in addition respondent denies petitioner’s claim raised at trial to deductions losses and additional personal exemptions on a form_1040 u s individual_income_tax_return the return that petitioner filed on or about date more than years after the notice was issued the issues for decision are whether for the audit year petitioner must include in gross_income dollar_figure consisting of dividends interest capital_gains and a distribution from a retirement account is entitled to itemized_deductions of dollar_figure sustained a deductible loss of dollar_figure in connection with his law practice sustained deductible losses totaling dollar_figure in connection with the management of certain rental real_property is entitled to dependency_exemptions for three children the dependency_exemptions is liable for the 10-percent additional tax on early distributions from qualified_retirement_plans under sec_72 and is liable for additions to tax under a sec_6651 for failure to timely file the return b sec_6653 for negligence and c sec_6654 for failure to pay estimated income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar petitioner bears the burden_of_proof rule a findings of fact2 some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner was incarcerated at the maryland house of corrections in jessup maryland petitioner has been continuously incarcerated since date the date upon which he was arrested for the murder of an individual who was scheduled to testify against him regarding a cocaine trafficking charge he was ultimately tried for and convicted of first degree murder and sentenced to life imprisonment with no chance of parole sec_7491 which under certain circumstances shifts the burden_of_proof to the commissioner is inapplicable because the examination in this case began before date the effective date of that section see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 petitioner has failed to set forth objections to respondent’s proposed findings_of_fact accordingly we conclude that petitioner concedes that respondent’s proposed findings_of_fact are correct except to the extent that petitioner’s findings_of_fact are clearly inconsistent therewith see 118_tc_106 n petitioner had previously been tried for and convicted of distribution of cocaine and carrying a pistol without a license petitioner was a lawyer for years he was disbarred on date as a result of his convictions petitioner paid no taxes and filed no return for the audit year before the issuance of the notice the additions to gross_income set forth in the notice were reported on information returns forms or in the case of merrill lynch pierce fenner smith inc merrill lynch an equivalent tax reporting statement as follows payor classification amount merrill lynch short-term capital gain1 dollar_figure bank of new york short-term capital gain1 big_number first investors tax interest exempt fund sovran bank na interest commonwealth savings interest loan merrill lynch dividends raytheon co dividends national bank of gross distribution from big_number washington retirement account total big_number the dollar_figure was reported by merrill lynch as gross_proceeds from dispositions of securities although the information_return from bank of new york is not in evidence we assume it does the same with respect to the dollar_figure on the return petitioner reported both amounts as short-term_capital_gain ie he failed to report other than a zero basis for either the ibm stock sold by merrill lynch or the security sold by bank of new york on or about date more than years after the notice was issued petitioner filed the return on schedules b interest and dividend income and d capital_gains_and_losses he listed all of the income items contained in the notice on schedule a itemized_deductions of the return petitioner listed the following itemized_deductions real_estate_taxes deductible points interest total dollar_figure big_number big_number on schedule c profit or loss from business petitioner listed his principal business as lawyer and on a cash_basis of accounting showed zero gross_receipts and total deductions of dollar_figure for a net_loss of dollar_figure on schedule e supplemental income plus attachments petitioner listed nine separate rental properties he reported a loss on each of the properties and on four of the properties he reported zero rental income he reported a total loss of dollar_figure with respect to said properties petitioner also claimed four personal exemptions one for himself and one for each of three children the combination of personal exemptions itemized_deductions and losses resulted in petitioner’s reporting zero taxable_income and zero tax due in the notice respondent allowed petitioner one personal_exemption of dollar_figure and the dollar_figure standard_deduction appropriate in fact petitioner double counted certain of the income items respondent has not sought to add the duplicated income to his proposed_adjustment for his filing_status married_filing_separately in addition respondent treated the dollar_figure distribution from the national bank of washington as a premature_distribution from a qualified_retirement_plan and imposed the 10-percent additional tax dollar_figure applicable to such distributions under sec_72 respondent also imposed additions to tax under sec_6651 sec_6653 and sec_6654 i amounts included in gross_income opinion a identical amounts reported as income by petitioner on the return petitioner included in income all of the items that are contained in the notice’s adjustment for additional income during the trial however petitioner stated that he was contesting all but one of the income items the dollar_figure of interest from sovran bank it has been held repeatedly that positions taken in a tax_return signed by a taxpayer may be treated as admissions see 412_f2d_800 3d cir affg tcmemo_1968_126 62_tc_739 affd without published opinion 521_f2d_1399 3d cir 28_tc_121 affd 255_f2d_833 3d cir as we recently stated in crigler v commissioner tcmemo_2003_93 citing the foregoing authorities petitioner cannot disavow returns prepared by him without cogent proof that they are incorrect as discussed infra in section i b and c petitioner has failed to furnish such proof b failure to challenge income adjustments on brief other than making a vague assertion that he was requires sic to and fully complied with the filing of the return consistent with the information which suggests a mistaken belief that such reporting was required even though petitioner disputed the information on brief petitioner challenges only one of the income items the short-term_capital_gain from the sale of shares of ibm the ibm stock if an argument is not pursued on brief we may conclude that it has been abandoned see 119_tc_197 ndollar_figure 119_tc_1 n 117_tc_117 n 91_tc_524 ndollar_figure c sale of the ibm stock--alleged theft of sale proceeds petitioner argues that there is no proof that merrill lynch sold the ibm stock at petitioner’s request or that petitioner received the proceeds of that sale during the trial petitioner acknowledged that the merrill lynch tax reporting statement for during the trial petitioner admitted that the dollar_figure received from the national bank of washington constituted a premature_distribution from a qualified retirement account on brief he challenges only the imposition of the sec_72 10-percent additional tax on that distribution together with the monthly statements for all of which were placed in evidence during the trial the merrill lynch statements constitute a copy of his account activity with merrill lynch the monthly statement for date shows that on date the date of petitioner’s arrest and incarceration petitioner’s account was credited with dollar_figure representing the proceeds from the sale of the ibm stock the ibm sale proceeds it further shows that after the sale on date a check for dollar_figure was written on the account and identified as a withdrawal from the account whether or not merrill lynch sold the ibm stock at petitioner’s request there is no dispute that the stock was in fact sold and that the ibm sale proceeds were credited to petitioner’s merrill lynch account pursuant to sec_61 gross_income includes g ains derived from dealings in property sec_1_446-1 income_tax regs requires that under the cash_receipts_and_disbursements_method in the computation of taxable_income all items which constitute gross_income are to be included for the taxable_year in which actually or constructively received sec_1_451-2 income_tax regs provides that income is constructively received by a taxpayer in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time pursuant to that regulation the ibm sale proceeds were constructively received by petitioner on date when they were credited to his merrill lynch account moreover because petitioner has failed to offer any evidence as to his holding_period for or basis in the ibm stock the entire dollar_figure is includable in petitioner’s income as short-term_capital_gain petitioner’s primary argument for omitting the ibm sale proceeds from his gross_income is that he never received the money in essence he alleges that the ibm sale proceeds were taken from his account by a merrill lynch employee by alleging nonreceipt of the ibm sale proceeds including the portion that may have been represented by the dollar_figure withdrawal from his merrill lynch account petitioner is in effect claiming a theft_loss of the ibm sale proceeds rather than their noninclusion in income thomas p mcdonnell a merrill lynch employee for years who at the time of the trial was a merrill lynch vice president and administrative manager responsible for certain back office operations that occur in an office testified that pursuant to merrill lynch’s normal practice the ibm stock would have been sold upon the placement of an order to sell either by telephone or in writing by the legal or beneficial_owner of the stock ie petitioner thereafter the sale of the stock would have been verified with petitioner by telephone and a confirmation of the sale would have been mailed to him mr mcdonnell further testified that in accordance with standard brokerage industry policy and standard merrill lynch firm policy and absent specific instructions to the contrary if petitioner had requested payment of the sale proceeds from a sale of securities a check would have been made payable to him as the owner of record on the statement he stated that such checks are sent by regular first class u s mail and that if the check expires ie it is not cashed within a certain period of time the amount of the check is redeposited to the customer’s account sec_165 allows an individual taxpayer to deduct a theft_loss in the year during which the taxpayer discovers such loss see sec_165 c e petitioner bears the burden of proving that a theft and not for instance merely a mysterious disappearance of the property has occurred and that the requirements of sec_165 have been met see rule a 73_tc_610 16_tc_163 absent positive proof a mr mcdonnell testified that because merrill lynch was required to retain records of customer transactions for only years he was unable to produce copies of the transaction confirmation slip the canceled check or any other records specifically related to the sale of petitioner’s shares of ibm in fact he was amazed that the merrill lynch statements pertaining to petitioner’s account were still available in merrill lynch’s microfiche library taxpayer must present evidence that reasonably leads the trier of fact to conclude that the property was stolen in this case petitioner has failed to establish even the reasonable likelihood that the ibm sale proceeds were stolen by a merrill lynch employee or indeed by anyone his argument is premised solely on respondent’s inability to prove that the ibm sale proceeds were mailed to him or that someone at merrill lynch did not steal those proceeds respondent bears no such burden petitioner offers only his own testimony that he never received the ibm sale proceeds coupled with his sheer speculation that because of what he perceives as merrill lynch’s inadequate internal procedures for verifying the transmission to and receipt of money by its customers those sale proceeds must have been stolen such speculation does not convince us that the ibm sale proceeds were in fact stolen petitioner has offered no evidence that the merrill lynch procedures described by mr mcdonnell for handling stock trades and the proceeds from those trades were not followed in connection with the sale of petitioner’s ibm stock as a result we conclude that petitioner has failed to carry his burden of proving that he sustained a theft_loss within the meaning of sec_165 nor has he shown that any portion of the ibm sale proceeds is otherwise deductible for that year as a loss under that section d conclusion we sustain respondent’s determination to include dollar_figure in petitioner’s gross_income for the audit year and we hold that petitioner is not entitled to a deduction for loss of the ibm sale proceeds of dollar_figure as an offset to that income inclusion ii schedule a itemized_deductions we must decide whether petitioner is entitled to schedule a itemized_deductions for the audit year consisting of real_estate_taxes of dollar_figure and deductible points mortgage interest of dollar_figure the return indicates that those amounts relate to what was before his incarceration petitioner’s personal_residence in fairfax virginia petitioner has failed to substantiate his payment during of any real_property_taxes with respect to his personal_residence and except for an undated handwritten listing of mortgage payments due with respect to various properties including his personal_residence and a computer printout which appears to list mortgage payments due on that residence for march april and date petitioner has failed to produce any receipts or other evidence to corroborate his return position that he made a payment of deductible points petitioner did not claim a deduction for mortgage interest on what he claims is his return the form_1040 which indicates that the property was not subject_to a mortgage during that year and although petitioner’s classification of the alleged dollar_figure payment as deductible points may indicate that the property was mortgaged in petitioner has failed to offer any evidence in the form of closing documents canceled checks etc of the mortgage or of the payment of points during moreover petitioner has failed to provide even the minimal substantiation of the payment of either points or real_estate_taxes that would permit us to estimate allowable deductions as permitted under 39_f2d_540 2d cir even under cohan there must be sufficient evidence in the record to provide a basis upon which an estimate may be made 85_tc_731 here there is none cf estate of dickerson v commissioner tcmemo_1997_165 taxpayer’s schedule a deduction for mortgage interest sustained on the basis of cohan therefore we reject petitioner’s claim raised at trial to schedule a itemized_deductions we have received into evidence a copy of the form_1040 that document is not signed by petitioner but it is signed by a return preparer petitioner’s attorney under what appears to be a date of date it carries the annotation client copy we shall use that document for limited purposes as described below we make no finding that the original of that document was ever filed by petitioner iii schedule c loss from petitioner’s law practice next we turn to the issue of whether petitioner sustained a deductible loss of dollar_figure associated with his law practice here as in the case of petitioner’s schedule a itemized_deductions petitioner has offered no evidence to substantiate the items mortgage interest utilities telephone depreciation laundry and cleaning and bar membership dues that constitute the alleged deductible expenses here too petitioner has failed to provide the minimal substantiation of the alleged expenses that would permit us to estimate the allowable deductions pursuant to cohan v commissioner supra therefore we reject petitioner’s claim raised at trial to a schedule c loss iv schedule e losses from real_property rentals petitioner’s schedule e indicates that during the audit year petitioner owned nine rental properties each of petitioner’s reporting of zero gross_receipts from his law practice during the audit year the first months of which preceded his incarceration indicates that the loss may be disallowed on the alternative ground that during that year petitioner did not conduct his law practice with a bona_fide intention of making a profit and may in fact have either abandoned or at least temporarily discontinued the practice after when according to the form_1040 he earned a small dollar_figure profit on very low dollar_figure gross_receipts as discussed more fully infra in section iv losses_incurred by an individual in connection with a purported trade_or_business are not allowable in the absence of a bona_fide profit_motive which generated a loss for the year four of those properties generated zero rental income including the property with the greatest loss and the most expenses the schedule e attached to the form_1040 indicates that four of the properties that generated losses in also generated losses in and that two of the properties that produced zero rental income in did the same in the holding of real_property for rental purposes normally constitutes the use of the property in a trade_or_business see 23_tc_508 losses_incurred by an individual in conducting a trade_or_business are subject_to certain restrictions not here relevant deductible pursuant to sec_165 and c losses are not considered to have been incurred_in_a_trade_or_business unless it is shown that the activity in question was undertaken with the primary motive or intention of making a profit lamont v sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise c limitation on losses of individuals --in the case of an individual the deduction under subsection a shall be limited to-- losses_incurred in a trade_or_business commissioner 339_f2d_377 2d cir affg tcmemo_1964_2 78_tc_642 affd without opinion 702_f2d_1205 d c cir 66_tc_312 sec_1_183-2 income_tax regs although a taxpayer’s expectation of profit need not be reasonable there must be a good_faith objective of making a profit see dreicer v commissioner supra there is no evidence in the record that any of the properties listed in the return has ever generated a profit or that petitioner expected that they would ever become profitable either individually or as a group to the contrary petitioner on brief indicates that he never believed that his rental properties would become profitable for example in defense of his nonpayment of estimated_taxes for the audit year petitioner states in his opening brief petitioner cannot be held liable for failing to file an estimated_tax return because the petitioner did not owe any taxes and has never owed any taxes to the internal_revenue_service in the more than years he has been filing income taxes the deductions petitioner has used for this tax_year and all other tax years have always been in excess of the income he has earned and therefore petitioner had not sic duty to file any estimated income_tax emphasis added similarly in his reply brief petitioner states there was not sic need to pay estimated_tax since i have never owed the irs an estimated_tax in years of practicing law and renting properties the foregoing statements are tantamount to an admission that regardless of the amount of dividends interest and or capital_gains attributable to his merrill lynch account and or other sources and profits from his law practice for which petitioner did report a small profit for petitioner always anticipated that losses generated by his rental activities would be sufficient to offset such income thereby resulting in no tax_liability to petitioner moreover for the audit year the reported expenses attributable to petitioner’s rental properties were almost percent greater than the reported rental income that disparity between expense and income further supports the conclusion that petitioner operated his rental properties without a good_faith objective of generating a profit therefore we reject petitioner’s claim raised at trial to schedule e losses v the dependency_exemptions sec_151 and c allows deductions for exemptions for dependents in order to be entitled to dependency_exemptions for three of his children petitioner must show that each child meets the statutory definition of dependent which under sec_152 includes a son or daughter over half of whose support for the taxable_year is provided by the taxpayer under sec_151 each child must be either under years of age or a student under years of age at yearend petitioner offered no evidence that the foregoing statutory requirements were satisfied for the audit year therefore we reject petitioner’s claim raised at trial to deductions for three dependency_exemptions vi respondent’s sec_72 determination sec_72 provides in pertinent part as follows sec_72 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax for the taxable_year in which such amount is received shall be increased by an amount equal to 10-percent of the portion of such amount which is includable in gross_income petitioner admits receipt of dollar_figure from the national bank of washington during the audit year and he further admits that the money was distributed from a or some type of retirement account indicating his acknowledgment that the distribution is subject_to sec_72 petitioner argues however that the dollar_figure constituted a net distribution and that the bank withheld the 10-percent tax from the gross amount of the withdrawal petitioner further alleges that it is common practice for banks to collect the 10-percent additional tax on early distributions from qualified_retirement_plans once again other than his self-serving testimony petitioner has offered no evidence in support of his position no bank statements or other evidence that would corroborate his assertion that the tax was withheld or that it is common practice and was common practice during the audit year for banks to withhold the tax this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 therefore we sustain respondent’s imposition of the 10-percent additional tax on early distributions from qualified_retirement_plans vii additions to tax a respondent’s sec_6651 determination sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent the return was not filed until on or about date more than years after the date due_date see sec_6072dollar_figure petitioner argues that because he believed in good_faith that his attorney had timely filed a return for him the failure to timely file the return was due to reasonable there is no evidence that petitioner timely sought to extend the apr due_date cause petitioner points to a letter from his attorney dated date in which she states that she is in the process of preparing returns for and and that upon completion of those returns she will go back and finish and both petitioner’s attorney and the internal_revenue_service irs philadelphia service_center later confirmed that she never filed a return for petitioner there is no record as to when petitioner might have given his attorney the records needed to prepare his return the fact that as of date she had not even begun to prepare the return indicates that petitioner could not have believed in good_faith that it would be timely filed by date moreover even if we were able to find such good_faith reliance by petitioner it would not constitute reasonable_cause for purposes of sec_6651 the failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for a late filing under sec_6651 469_us_241 nor did the mere fact of petitioner’s incarceration at the time his return was due constitute reasonable_cause for his failure_to_file the return see 74_tc_260 affd in part and revd in part on another issue 649_f2d_152 2d cir therefore we sustain respondent’s imposition of a 25-percent addition_to_tax under sec_6651 b respondent’s sec_6653 determination sec_6653 imposes an addition_to_tax equal to percent of the entire underpayment if any portion of such underpayment is due to negligence or intentional disregard of rules or regulations without distinction negligence an underpayment for purposes of sec_6653 is the amount by which the tax_liability exceeds the tax shown on a timely filed return sec_6653 sec_6211 inasmuch as the return was not timely filed the amount shown on a timely filed return is zero and the underpayment equals the entire tax_liability 92_tc_342 affd on another issue 898_f2d_50 5th cir when an underpayment is caused by the taxpayer’s failure to timely file an income_tax return the underpayment is due to negligence if the taxpayer lacks reasonable_cause for the failure see id pincite because we find that petitioner lacked reasonable_cause for his failure to timely file the return it follows and we find that his underpayment was due to negligence id moreover we reach the same result even if we view the issue to be whether petitioner had a reasonable basis for the underpayment itself sec_6653 provides that any portion of an underpayment that is attributable to a taxpayer’s failure to report income shown on an information_return shall be treated as due to negligence in the absence of clear_and_convincing evidence to the contrary petitioner argues that he could not have filed a tax_return on forms he never received due to his incarceration he also implies that because he never paid taxes on account of the excess of his rental property and other allegedly deductible expenses and exemptions over his total income he had a reasonable basis for believing that he did not owe tax for the audit year even if we accept as fact that petitioner did not receive the information returns mailed to him he must have known of the investments that gave rise to themdollar_figure therefore he should have been aware of all or a portion of the income generated by those investments and of the probability that information returns had been issued with respect to those investments there is no evidence that he could not have arranged for the information returns to be sent to him in prison in addition petitioner’s consistent adherence to an improper reporting position for prior years with respect to the deductibility of losses from his rental properties discussed supra in section iv does not constitute a reasonable basis for believing that there was no tax due for the audit year as a result petitioner has failed to rebut the presumption of negligence under sec_6653 arising out of his failure to income from several of the same investments was listed on the form_1040 report the income listed on the information returns mailed to him we sustain respondent’s determination under sec_6653 c respondent’s sec_6654 determination introduction sec_6654 provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax sec_6654 and b as relevant to this case each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 b i and ii the due dates of the required installments for a calendar taxable_year are april june and september of that year and january of the following year sec_6654 for purposes of sec_6654 an individual’s tax consists of income_tax and self-employment_tax and is determined before the application of any wage withholding credit12 but after the under sec_6654 wage withholding credits are treated as payments of estimated_tax application of other allowable credits sec_6654 see sec_31 except in very limited circumstances not applicable to this case see sec_6654 sec_6654 provides no exception for reasonable_cause or lack of willful neglect there are two mechanical exceptions to the applicability of the sec_6654 addition_to_tax first as relevant to this case the addition is not applicable if the tax shown on the individual’s return for the year in question or if no return is filed the individual’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the individual’s tax for the preceding_taxable_year was zero sec_6654 petitioner argues that he cannot be held liable for failing to file an estimated_tax return because the petitioner did not owe any taxes respondent’s deficiency determination for the audit year which we sustain in full herein shows that contrary to petitioner’s argument petitioner did in fact owe taxes for the audit year that does not dispose_of the matter however there remains the issue of whether petitioner may rely on having satisfied the requirement of sec_6654 and b that the amount of each of his estimated_tax installments for the effective for taxable years beginning after date the threshold_amount is dollar_figure taxpayer_relief_act_of_1997 publaw_105_34 111_stat_994 audit year in this case zero was equal to percent of the lesser_of percent of the tax shown on his return for that year or alternatively percent of the tax shown on his return for the prior year satisfaction of sec_6654 the return filed on or about date shows a zero tax_liability for that year if the return constitutes a valid_return for purposes of sec_6654 there can be no underpayment of a required_installment of estimated_tax since there are no required installments due when there is no tax_liability shown on the return as filed ie percent of zero equals zero we have repeatedly held that a taxpayer’s estimated_tax liability is based upon the taxpayer’s tax_liability as stated on the original tax_return as filed and not upon the notice_of_deficiency amount or the ultimate tax_liability here one and the same and referred to for convenience as the ultimate tax_liability see gleason v commissioner tcmemo_1990_110 warda v commissioner tcmemo_1988_572 sampson v commissioner tcmemo_1986_231 see also weir v commissioner tcmemo_2001_184 moreover the sufficiency of estimated_tax payments has been determined with respect to the tax_liability shown on the taxpayer’s return_for_the_preceding_taxable_year pursuant to sec_6654 rather than with respect to the ultimate tax_liability for the taxable_year in issue even when the return for the preceding year was held to have fraudulently understated income 246_f2d_731 3d cir affg on other issues and remanding on that issue tcmemo_1956_155 or when such return was not filed until after the due_date revrul_2003_23 2003_8_irb_511 see also revrul_80_355 1980_2_cb_374 return for the taxable_year is joint_return filed after due_date as replacement for separate returns filed before due_date none of the above-cited authorities address circumstances in which the taxpayer’s original return was filed after a notice_of_deficiency had been issued in this case the return was filed more than years after issuance of the notice date versus date and almost months after the filing of the petition on date under those circumstances we will disregard the return as we do not consider it to be a return for purposes of sec_6654dollar_figure to hold there is no inconsistency between our treating petitioner’s reporting of the amounts listed on schedules b and d of the return as an admission that those amounts are includable in gross_income see the discussion supra in section i a and our finding herein that the return is not a return for purposes of sec_6654 the former conclusion is based upon caselaw which treats a taxpayer’s return position as an admission by the taxpayer that that position is correct that characterization of a taxpayer’s return position is not contingent upon a finding that the return itself constitutes a valid_return for purposes of various provisions of the internal_revenue_code eg sec_6501 sec_6651 continued otherwise would in effect negate the application of the portion of sec_6654 that defines the term required_annual_payment if no return is filed as percent of the tax for the taxable_year as regards any taxable_year for which the taxpayer failed to file a return and received a deficiency_notice that included a proposed sec_6654 addition_to_tax the taxpayer would be able to negate the addition_to_tax simply by filing a return for that year that showed a tax_liability less than the quarterly estimated payments actually made or if none had been made that showed a zero tax_liability such a result is inconsistent with both the purpose and function of sec_6654 in 712_f2d_199 5th cir the court_of_appeals for the fifth circuit characterized as a safe_harbor the provision of the corporate estimated_tax that shields a corporation from an addition_to_tax if the estimated_tax paid during the year is at least equal to the amount of tax_shown_on_the_return of the corporation for the preceding_taxable_year sec_6655 during and the audit years in that case id pincite the court_of_appeals described and commented on the legislative purpose of the continued d b with respect to which the filing of a valid_return gives rise to or limits specific rights or actions of either the taxpayer or the government preceding-year-return safe_harbor as follows this objective of the safe_harbor provision -- to provide a predictable escape from any possible penalty liability -- would be defeated if penalties for underpayment of estimated_taxes during the year were based not on the easily determinable amount reflected on the preceding year’s return but instead upon the ultimate tax_liability possibly determined by adverse tax audit a year or so after the tax_year for which the estimated_tax installments were paid id pincite safe_harbor also is an apt description of the identical preceding-year-return rule applicable to individuals sec_6654 and it is an apt description of the rule applicable to both corporations and individuals limiting the required_annual_payment of estimated_tax to the tax_shown_on_the_return if one is filed for the taxable_year in question sec_6654 and sec_6655 our decision is consistent with the objective of the safe_harbor provision referred to by the court_of_appeals in evans cooperage petitioner’s failure_to_file a return prior to respondent’s issuance of the notice presents us with a situation that is the exact opposite of that referred to in evans cooperage where the filing of returns preceded the audit here upon issuance of the notice it is the tax_liability determined by respondent that is the easily determinable amount and it is the return amount that is possibly determined in some later year in effect petitioner by not filing the return prior to issuance of the notice has waived his right to the predictable escape from any possible penalty liability that would have been afforded by that return our decision is also consistent with congress’s evident plan for the application of sec_6654 rules governing the assessment collection and payment of the sec_6654 addition are found in sec_6665 in pertinent part sec_6665 provides that the sec_6654 addition is to be paid upon notice_and_demand and is to be assessed collected and paid in the same manner as taxes and references in the internal_revenue_code to tax imposed shall be deemed also to refer to the addition to taxdollar_figure sec_6665 however makes the in full sec_6665 provides sec_6665 applicable rules a additions treated as tax - except as otherwise provided in this title - the additions to the tax additional_amounts and penalties provided by this chapter shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes and any reference in this title to tax imposed by this title shall be deemed also to refer to the additions to the tax additional_amounts and penalties provided by this chapter b procedure for assessing certain additions to tax - for purposes of subchapter_b of chapter relating to deficiency procedures for income estate gift and certain excise_taxes subsection a shall not apply to any addition_to_tax under sec_6651 sec_6654 sec_6655 except that it shall apply- continued deficiency procedures found in sec_6211 through the deficiency procedures inapplicable to the sec_6654 addition except in one instance in effect sec_6665 makes the deficiency procedures inapplicable to the addition if the taxpayer has filed a return for the year in question the commissioner is thus free to assess and collect any sec_6654 addition based upon the tax shown on the taxpayer’s return as filed without the need first to issue a notice_of_deficiency the one instance in which the deficiency procedures do apply to the addition is where the taxpayer has failed to file a return for the year in question sec_6665 the deficiency procedures prescribe a comprehensive set of rules that with limited exceptions the commissioner must follow before he is free to assess and collect certain taxes including the income_tax the term deficiency is defined in sec_6211 generally a deficiency is the excess of the tax imposed over the tax shown on the taxpayer’s return if the taxpayer makes a return showing an amount of tax id obviously the return referred to in that definition must be a continued in the case of an addition described in sec_6651 to that portion of such addition which is attributable to a deficiency in tax described in sec_6211 or to an addition described in sec_6654 or sec_6655 if no return is filed for the taxable_year return made before the commissioner determines a deficiency based upon that return if he determines that there is a deficiency the commissioner is authorized by sec_6212 to mail notice thereof to the taxpayer by certified or registered mail if the taxpayer has made no return by the time the commissioner mails him notice of a deficiency then for purposes of determining the tax shown on his return the taxpayer is deemed to have made a return showing zero taxdollar_figure also if the taxpayer has made no return by that time then by virtue of sec_6665 and b the term tax imposed is deemed to include the sec_6654 addition_to_tax and the addition is part of the deficiency pursuant to sec_6213 unless there is substantial doubt as to the collectibility of the deficiency such as to justify a jeopardy_assessment under sec_6861 no assessment of the deficiency including the sec_6654 addition may be made until the expiration of or in certain cases days after the commissioner has mailed notice of the deficiency to the taxpayer or if a petition is filed with this court until the decision of this court has become final in short the term deficiency includes the sec_6654 addition in a no-return situation and once the commissioner has see sec_301_6211-1 proced admin regs which provides in pertinent part that i f no return is made for the purpose of the definition ‘the amount shown as the tax by the taxpayer upon his return’ shall be considered as zero determined that there is a deficiency and has mailed notice thereof to the taxpayer the deficiency procedures limit the commissioner’s authority to assess and collect both the underlying tax and the addition if we were to treat a post- notice original return post-notice return as a return for purposes of the sec_6654 safe_harbor then sec_6665 and sec_6213 would be in conflict if a post- notice return were a return for purposes of the safe_harbor then sec_6665 would allow the commissioner to disregard the deficiency procedures and immediately assess and collect any unpaid sec_6654 addition sec_6213 prohibits the commissioner from immediately assessing and collecting the sec_6654 addition in a post-notice return situation however because sec_6665 indisputably makes the deficiency procedures applicable to the sec_6654 addition if the taxpayer has made no return when the commissioner issues a notice of deficiencydollar_figure if we disregard the post-notice return for purposes of both sec_6654 and sec_6665 we are able to avoid a conflict and interpret sec_6213 sec_6654 and we recognize that in this case the return showed a loss therefore based upon that return petitioner had no obligation to pay estimated_taxes and any issue concerning the commissioner’s inability immediately to assess a sec_6654 addition_to_tax by virtue of sec_6213 would be moot nonetheless not every post-notice return will foreclose a sec_6654 addition which addition in the absence of sec_6213 would immediately be assessable in a way that makes sense we shall disregard the return for purposes of determining whether petitioner satisfies the return-filed safe_harbor of sec_6654 because petitioner made no estimated_tax payments for the audit year he necessarily failed the alternative safe_harbor of sec_6654 to make estimated_tax payments equal to percent of the tax ie his ultimate tax_liability for the audit yeardollar_figure satisfaction of sec_6654 as noted supra in section ii the trial record does not establish that petitioner ever filed a return for because there is no return_for_the_preceding_taxable_year petitioner may not rely on the safe_harbor provided by sec_6654dollar_figure we also disregard the return for purposes of sec_6654 and because petitioner’s ultimate tax_liability exceeds dollar_figure the exception provided by that paragraph if no return is filed is inapplicable also because petitioner’s tax was more than zero the form_1040 showed a tax due of dollar_figure and a notice_of_deficiency issued for showed a tax_deficiency of dollar_figure the exception provided by sec_6654 is inapplicable conclusion we sustain respondent’s determination under sec_6654 decision will be entered for respondent reviewed by the court wells cohen gerber chiechi gale thornton haines goeke wherry kroupa and holmes jj agree with this majority opinion swift j concurs vasquez j concurring i concur with the result reached by the majority that petitioner is liable for the addition_to_tax pursuant to sec_6654 i write separately however to emphasize that our well-established precedent enunciated in 82_tc_766 affd per curiam 793_f2d_139 6th cir resolves this issue the internal_revenue_code does not define the term return see sec_6011 121_tc_111 based on the supreme court’s precedent in 293_us_172 and 280_us_453 this court has established a four-part test to determine whether a document submitted by the taxpayer is a valid_return in order to qualify as a return the document must meet the following requirements first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury beard v commissioner supra pincite we apply this test to returns for purposes of sec_6501 sec_6651 see eg 112_tc_83 joseph v commissioner tcmemo_1996_77 see eg 120_tc_163 continued sec_6653 sec_6662 sec_6013 sec_6033 sec_6651 sec_6511 sec_6011 sec_6012 sec_6072 and former sec_6661 among others other federal courts rely on and apply this test to determine whether a return is validdollar_figure situations where we have not applied beard are when the particular code section supplies a definition of continued 102_tc_499 82_tc_766 affd per curiam 793_f2d_139 6th cir unroe v commissioner tcmemo_1985_149 counts v commissioner tcmemo_1984_561 affd 774_f2d_426 11th cir see eg cavanaugh v commissioner tcmemo_1991_407 affd without published opinion 986_f2d_1426 10th cir unroe v commissioner supra counts v commissioner supra see 114_tc_136 see eg 102_tc_137 affd 53_f3d_799 7th cir hintenberger v commissioner tcmemo_1990_36 affd without published opinion 922_f2d_848 11th cir britt v commissioner tcmemo_1988_419 see eg 92_tc_1173 see dunham v commissioner tcmemo_1998_52 see turco v commissioner tcmemo_1997_564 see eg 98_tc_661 affd 5_f3d_195 7th cir beard v commissioner supra pincite see beard v commissioner supra pincite see id pincite see eckel v commissioner tcmemo_1990_174 see eg in re hatton 220_f3d_1057 9th cir in re hindenlang 164_f3d_1029 6th cir return for purposes of that code section only such as in sec_6103dollar_figure furthermore whether a return constitutes a valid return15 for purposes of sec_6654 is not a novel issue to the court we have applied beard in more than cases involving section dollar_figure the document filed by petitioner contains sufficient data to calculate a tax_liability purports to be a return and is signed under the penalty of perjury the issue is whether it is an honest and reasonable attempt to satisfy the requirements of the tax law in deciding whether the document filed is an honest and reasonable attempt to satisfy the requirements of the tax law courts have analyzed whether the return filed can still serve a sec_6103 provides return --the term return means any_tax or information_return declaration_of_estimated_tax or claim_for_refund required by or provided for or permitted under the provisions of this title which is filed with the secretary by or on behalf of or with respect to any person and any amendment or supplement thereto including supporting schedules attachments or lists which are supplemental to or part of the return so filed the majority makes no finding as to whether petitioner’s tax_return is invalid or whether it is valid but will nonetheless be disregarded see eg cabirac v commissioner supra pincite howard v commissioner tcmemo_2000_222 sochia v commissioner tcmemo_1998_294 turco v commissioner supra swaim v commissioner tcmemo_1996_545 sochia v commissioner tcmemo_1995_475 affd without published opinion 116_f3d_478 5th cir sickler v commissioner tcmemo_1994_462 cavanaugh v commissioner supra purpose or have any effect under the code in re hindenlang 164_f3d_1029 6th cir document filed post- assessment not a valid_return under beard in re hatton 220_f3d_1057 9th cir belated acceptance of responsibility does not constitute an honest and reasonable attempt to comply with the requirements of the tax law when taxpayer filed a document purporting to be a return post- assessment this inquiry is proper under the third prong of the beard test petitioner’s tax_return was due on or before date see sec_6072 sec_7503 in this case petitioner filed his return on or about date more than years after the due_date this was more than years after he received the date notice_of_deficiency which certainly put him on notice that his return had not been fileddollar_figure further petitioner did not file his purported return until more than months after he filed his petition with the court on date the adjustments in the notice_of_deficiency were determined without the benefit of petitioner’s return in applying the facts as found by the majority opinion to the test set forth in beard it is evident under the facts of this case that petitioner’s filing of the purported return was not an honest and reasonable attempt to comply with the tax laws it appears petitioner was put on notice that his tax_return had not been filed as early as date when he received a letter from his attorney who was preparing his tax returns which stated she had not yet filed a return for see majority op p petitioner made no estimated_tax payments for there is no record that petitioner filed a return for petitioner has not shown that he falls within any of the exceptions to the a addition_to_tax see sec_6654 75_tc_1 for these aforementioned reasons respondent’s additions to tax under sec_6654 should be sustained goeke j concurring i agree with the reasoning and the result reached by the majority i write regarding the application of sec_6654 only to clarify why the approach used in this case is consistent with our normal practice of applying the return_test set forth in 82_tc_766 affd per curiam 793_f2d_139 6th cir we have applied the beard test in many different contexts we have even relied on beard in determining whether a return was filed and the taxpayers were liable for the addition_to_tax under 1see eg 121_tc_111 whether a substitute for return constituted a return within the meaning of u s c sec a b 114_tc_136 accuracy- related penalty under sec_6662 112_tc_83 period of limitations under sec_6501 98_tc_661 statutory limitations on time for filing claims for credit or refund or limitations on any amount of any credit or refund allowable for purposes of sec_6011 sec_6511 and sec_6512 affd 5_f3d_195 7th cir 92_tc_1173 addition_to_tax for failure to timely file under sec_6651 and filing of information_return under sec_6033 82_tc_766 applying test for purposes of sec_6011 sec_6012 sec_6072 and sec_6651 affd per curiam 793_f2d_139 6th cir rodriguez v commissioner tcmemo_2003_153 collection case under sec_6330 where issue was whether returns were filed for purposes of deciding whether respondent’s failure to consider offer_in_compromise was an abuse_of_discretion dunham v commissioner tcmemo_1998_52 fraudulent_failure_to_file under sec_6651 eckel v commissioner tcmemo_1990_174 addition_to_tax for substantial_underpayment under former sec_6661 hintenberger v commissioner tcmemo_1990_36 return status under sec_6013 affd without published opinion 922_f2d_848 11th cir counts v commissioner tcmemo_1984_561 addition_to_tax for negligence under former sec_6653 affd 774_f2d_426 11th cir sec_6654 where the document purporting to be a return was filed before the notice_of_deficiency was issued see eg turco v commissioner tcmemo_1997_564 morgan v commissioner tcmemo_1987_184 affd without published opinion 869_f2d_1495 7th cir however the beard test has not been applied in some circumstances where the statutory scheme directs a different inquiry 120_tc_163 a return prepared by the secretary under sec_6020 treated as a return filed by the taxpayer for purposes of determining the addition_to_tax under sec_6651 spurlock v commissioner tcmemo_2003_124 same 102_tc_499 beard does not apply in determining period of limitations for purposes of the tax imposed by sec_4975 because sec_6501 specifically references a return that does not require all the information mandated under beard supplementing 101_tc_518 see also sec_6103 definition of return for purposes of confidentiality and disclosure of returns and return_information as explained by the majority the statutory scheme mandates that a document filed after a notice_of_deficiency has been issued is not a return for purposes of sec_6654 in future cases where the statutory scheme does not provide the appropriate inquiry to be used to determine whether a return was filed we should continue to adhere to our well-established practice of applying the beard test to answer the question wherry and kroupa jj agree with this concurring opinion foley j dissenting petitioner’s valid_return which should be the basis for calculating the sec_6654 penalty is disregarded by the majority and not considered to be a ‘return’ for purposes of sec_6654 majority op p there is no authority for the majority’s holding and it is contrary to the unambiguous terms of the statute sec_6654 provides for an addition_to_tax if the taxpayer fails to make the required_annual_payment sec_6654 and b the required_annual_payment is the lesser_of i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year sec_6654 and ii emphasis added the majority recognizes that these are mechanical rules yet presumably acknowledging that the terms of the statute are satisfied states that the issue is whether petitioner may rely on having satisfied the requirement of sec_6654 and b majority op p the statute is unambiguous and the taxpayer may certainly rely on having met its terms the statute does not refer to a return filed prior to an internal_revenue_service audit or a return filed prior to the issuance of a notice_of_deficiency a valid_return will suffice- -without regard to when it is filed we need not however adhere to a literal application of a statute if such adherence produces an outcome that is demonstrably at odds with clearly expressed congressional intent to the contrary 458_us_564 113_tc_116 or results in an outcome so absurd as to shock the general moral or common sense 95_tc_495 the majority does not set forth a convincing case that either of these exceptions to the plain language doctrine are applicable instead the majority disregards petitioner’s valid_return to avoid a conflict and interpret sec_6213 sec_6654 and sec_6665 in a way that makes sense majority op pp the purported conflict ie regarding respondent’s ability to assess the penalty while we have jurisdiction has already been addressed and resolved by 99_tc_466 in powerstein the taxpayers filed amended returns subsequent to filing their petition and we held that after we obtain jurisdiction respondent may be enjoined pursuant to sec_6213 from making an assessment see 85_tc_527 stating that after we obtain jurisdiction we do not lose it the majority provides that 246_f2d_731 3d cir and revrul_2003_23 2003_8_irb_511 do not address circumstances in which the taxpayer’s original return was filed after a notice_of_deficiency had been issued majority op p i agree these authorities however support the proposition that we should follow the statute and let the chips fall where they may schwarzkopf v commissioner supra pincite stating that a taxpayer may rely on the tax shown on a return from the preceding year even when the return is held to have fraudulently understated income revrul_2003_23 2003_8_irb_511 stating that a taxpayer may rely on the tax shown on an untimely return for purposes of determining estimated_tax payments in a further attempt to justify its holding the majority expresses concern that taxpayers would be able to negate the addition_to_tax simply by filing a return for that year that showed a tax_liability less than the quarterly estimated payments actually made or if none had been made that showed a zero tax_liability majority op p as judge vasquez’s concurring opinion emphasizes long-standing precedent authorizes us to find that a return is invalid if the taxpayer does not make an honest and reasonable attempt to satisfy the requirements of the tax law 293_us_172 280_us_453 82_tc_766 affd 793_f2d_139 6th cir thus if the majority found that petitioner’s return was filed with the intent to avoid the estimated_tax penalty it could conclude that the return is invalid yet the majority does not make such a finding undeterred by an unambiguous statute and a valid_return and citing 712_f2d_199 5th cir a readily distinguishable case the majority summarily reasons that its decision is consistent with the ‘objective of the safe_harbor provision’ majority op p in evans cooperage the taxpayer contended that the calculation of the estimated_tax penalty should be based on its amended_return rather than its timely filed original return the court held that the phrase return of the corporation for the preceding_taxable_year in sec_6655 refers to the timely filed return for that year and not any subsequently filed amended_return id pincite we are not faced however with a question of which return should be taken into account because petitioner did not file an amended_return we simply must determine whether to accept or disregard petitioner’s valid_return the majority acknowledges that petitioner’s case is the exact opposite of that referred to in evans cooperage majority op p emphasis added i agree in evans cooperage the court required the taxpayer to use its original return to calculate the penalty the majority on the other hand states that petitioner waived his right relating to the only return he filed and is prohibited from using such return to calculate the penalty majority op p if evans cooperage is to be cited for anything it should be cited for the proposition that the court is obligated to follow the statute indeed in response to one of petitioner’s contentions the court stated it may be inequitable to assess a penalty for underpayment of estimated_tax that is based upon the originally mistaken figure of income for the year rather than upon the actual income for the year as ultimately determined however congress unambiguously has provided otherwise and the provision if indeed inequitable is for congress to amend not the courts evans cooperage co v united_states supra pincite fn ref omitted and emphasis added similarly we are required to follow statutory mandates and address rather than disregard salient facts if there is a perceived problem with the statute congress must address the matter laro and marvel jj agree with this dissenting opinion
